Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 1 of 11 PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

BELANTINA VENARI,

                                                   Case Number:
      Plaintiff,

v.

DESIGNS & PERMIT DRAWING LTD. CO.,
D/B/A ARC DESIGN.

     Defendant.
_________________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      1.     Plaintiff, Belantina Vernari, by and through her undersigned counsel,

hereby brings this action for unpaid minimum wages and unpaid overtime wages

against Defendant, Designs & Permit Drawing Ltd. Co, d/b/a Arc Design pursuant

to Fair Labor Standards Act, as amended, 29 U.S.C. § 201-216 (the “FLSA”).

Additionally, Plaintiff brings this action for unpaid wages against Defendant

pursuant to Chapter 448.08 of the Florida Statutes. In support of her Complaint,

Plaintiff states as follows:

                                      Parties

      2.     Plaintiff is an immigrant from Albania and currently undergoing the

citizenship process.

      3.     Plaintiff was employed by Defendant as residential designer.
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 2 of 11 PageID 2




      4.     Defendant is an architectural design firm.

      5.     Plaintiff was employed by Defendant from May 28, 2018, until August

5, 2019.

                                     Jurisdiction

      6.     Defendant is an architectural design firm and provides commercial and

residential design services to its customers in Pinellas County, Florida.

      7.     Defendant employed Plaintiff as a residential designer in Pinellas

County, Florida.

      8.     At all times during her employment, Plaintiff was employed by

Defendant as a non-exempt employee in Pinellas County, Florida.

      9.     All events giving rise to this action occurred in Pinellas County,

Florida.

                                        Facts

      10.    Plaintiff was employed by Defendant as a residential designer.

      11.    Prior to being employed by Defendant, Plaintiff was required to

interview with Defendant and present Defendant with her resume.

      12.    After interviewing Plaintiff, Defendant assigned Plaintiff a post

interview project to complete at home and to present to Defendant for review and

examination.




                                          2
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 3 of 11 PageID 3




      13.    After reviewing Plaintiff’s post interview project, Defendant hired

Plaintiff and agreed to pay Plaintiff $30.50 per hour.

      14.    However, during Plaintiff’s employment with Defendant, Plaintiff

never received any paychecks from Defendant.

      15.    At all times during Plaintiff’s employment, Plaintiff was a non-exempt

employee to be paid on an hourly basis and not subject to any overtime exemptions

or exceptions.

      16.    At all times relevant to this action, Plaintiff worked for Defendant and

performed services for Defendant in Pinellas County, Florida.

      17.    During the entirety of her employment, Plaintiff worked at least 45

hours per week.

      18.    Plaintiff was not paid at least the minimum wage for all hours worked

for Defendant during her employment.

      19.    Plaintiff was not paid overtime wages for any of the hours she worked

beyond 40 in a single workweek while employed by Defendant.

      20.    In fact, Defendant did not pay or compensate Plaintiff in any way for

the time she spent working for Defendant.

      21.    Defendant received a significant benefit from Plaintiff’s work and

provision of services to Defendant and on Defendant’s behalf.




                                          3
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 4 of 11 PageID 4




      22.    Defendant engaged in an illegal policy of suffering and permitting

Plaintiff to work 45 or more hours in each workweek of her employment and did not

pay Plaintiff premium wages for all hours worked beyond 40 in a single workweek.

      23.    Specifically, Defendant took advantage of Plaintiff’s immigrant status

and preyed upon Plaintiff’s perceived weakness by extracting work from Plaintiff

without pay under the belief that Plaintiff’s “inferior “status would prevent her from

taking legal action.

      24.    Essentially, Defendant engaged in involuntary servitude of an

immigrant. Such actions have a deep, dark history in America.

      25.    Defendant did not record all of the time worked by Plaintiff during her

employment, which is a direct violation of 29 C.F.R. § 516.

      26.    Defendant failed to pay Plaintiff at least minimum wages for all hours

worked by Plaintiff during her employment with Defendant.

      27.    Defendant failed to pay Plaintiff at one-and-one-half-times her regular

rate for all hours worked beyond 40 in a single workweek.

      28.    Defendant engaged in an illegal scheme of failing, refusing, or

neglecting to pay Plaintiff wages for all hours worked while employed by Defendant

in an effort to extract work from Plaintiff without compensating Plaintiff for the

work provided.




                                          4
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 5 of 11 PageID 5




      29.    Plaintiff often performed work for Defendant at a rate well below the

appropriate minimum wage because Plaintiff worked after hours in full-view of

Defendant’s management.

      30.    Plaintiff often performed work for Defendant at a rate well below the

appropriate overtime wage because Plaintiff worked after hours in full-view of

Defendant’s management

      31.    As of this date, Plaintiff still has not been paid the entirety of her wages

and has not been compensated for the full extent of her damages and wage loss under

the FLSA.

      32.    Plaintiff seeks full compensation, including unpaid minimum wages,

unpaid premium wages, liquidated damages, attorney’s fees, and costs because

Defendant’s conduct in refusing to pay Plaintiff at least one-and-one-half times her

regular rate was a calculated attempt to extract additional work out of Plaintiff for

the benefit of Defendant.

      33.    Defendant is a for profit corporation that operates and conducts

business in, among others, Pinellas County Florida, and is therefore, within the

jurisdiction of the Court.

      34.    Defendant, at all relevant times to this complaint, was Plaintiff’s

employer as defined by 29 U.S.C. § 203(d).            Plaintiff performed duties and

responsibilities that involved aviation industry and required Plaintiff to regularly



                                           5
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 6 of 11 PageID 6




communicate with out-of-state vendors and suppliers. Defendant was also required

to accept payments from customers using credit cards and debit cards and

communicating with out-of-state banks. Finally, Plaintiff was regularly involved

communicating with clients located outside the state of Florida.

      35.    This action is brought under the FLSA and Chapter 448, Florida

Statutes, to recover from Defendant, unpaid wages in the form of unpaid minimum

wages, promised wages, overtime wages, liquidated damages, and reasonable

attorneys’ fees and costs.

      36.    The Court has jurisdiction over Plaintiff’s claims as material events

transpired in Pinellas County, including those brought pursuant to 28 U.S.C. § 1337

and the FLSA.

      37.    At all material times relevant to this action, Defendant was an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s). Upon

information and belief, including Plaintiff’s experience with Defendant as well as

the sheer size of Defendant’s organization suggest that the Defendant is a multi-

million-dollar operation that has considerable expertise in the architectural industry.

Accordingly, Plaintiff alleges that enterprise coverage is present in this case because

Defendant has an annual volume of at least $500,000.00 in revenue and has two or

more employees that handle goods in commerce, including food, goods, materials




                                          6
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 7 of 11 PageID 7




and supplies, who also use telephones, fax machines and other instrumentalities of

commerce.

      38.    At all material times relevant to this action, Plaintiff in her capacity as

a designer, and was individually covered by the FLSA. The very essence of

Plaintiffs’ employment, using the internet to communicate with foreign vendors,

clients, and suppliers, is so closely related to interstate commerce that Plaintiff’s

relationship to interstate commerce cannot be separated.

      39.    Indeed, Plaintiff was regularly required to communicate with out-of-

state vendors and suppliers, out-of-state vendors, received mail from out-of-state,

and communicated with other entities via internet, electronic mail, and telephonic

communications.

      40.    Plaintiff did not participate in the creation of budgets for Defendant or

participate in corporate strategy or planning. Plaintiff did not implement legal

compliance measures.

      41.    At all times relevant to this action, Defendant failed to comply with 29

U.S.C. §§ 201-209, because Plaintiff performed services for Defendant for which no

provisions were made by Defendant to properly pay Plaintiff for all hours worked

during her employment.

      42.    Defendant is in exclusive possession of the majority of relevant records

in this case, including payroll records and schedules and other documentation that



                                           7
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 8 of 11 PageID 8




might reasonably assist Plaintiff with providing even greater specificity regarding

the precise number of overtime hours worked by Plaintiff during each week of her

employment.

      43.    However, Plaintiff alleges that she routinely worked in excess of 40

hours per week, including time for which Defendant made no provisions to properly

record.

      44.    Defendant failed, refused and/or neglected to keep accurate time

records pursuant to 29 U.S.C. § 211(c) of Plaintiff’s true hours of work.

      45.    Plaintiff has been financially damaged by Defendant’s failure to

properly compensate Plaintiff for all hours worked.

                   COUNT I – RECOVERY OF UNPAID WAGES

      46.    Plaintiff reincorporates and readopts all allegations contained in

Paragraphs 1-45, above.

      47.    Plaintiff was employed by Defendants in Pinellas County, Florida.

      48.    Plaintiff was entitled to be paid $30.50 per hour during her employment

with Defendant.

      49.    Defendant engaged in an illegal policy of not paying Plaintiff her wages

during her employment, thereby depriving Plaintiff of earned wages.




                                          8
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 9 of 11 PageID 9




      50.    As a result of Defendant’s violation of Chapter 448, Florida Statutes,

Plaintiff is entitled to payment of the unpaid wages, liquidated damages, attorney’s

fees, and costs.

            COUNT II – RECOVERY OF UNPAID MINIMUM WAGES

      51.      Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-45, above.

      52.    Plaintiff was employed by Defendant and was, at all times, protected

by the FLSA.

      53.    Plaintiff was entitled to receive at least minimum wages for all hours

by Plaintiff for Defendant.

      54.    Plaintiff worked at least 45 hours per week, on average, during her

employment with Defendant.

      55.    Defendant engaged in an illegal policy of not paying Plaintiff minimum

wages for all hours worked by Plaintiff for Defendant.

      56.    Plaintiff was damaged as a result of Defendant’s failure to pay Plaintiff

minimum wages for all hours worked by Plaintiff for Defendant.

      57.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to payment of the unpaid minimum wages, liquidated damages, attorney’s

fees, and costs.




                                          9
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 10 of 11 PageID 10




                   COUNT III – RECOVERY OF OVERTIME WAGES

      58.      Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-45, above.

      59.    Plaintiff was employed by Defendant and was, at all times, protected

by the FLSA.

      60.    Plaintiff was entitled to receive one-and-one-half times her regular rate

for all hours worked beyond 40 in a single work week.

      61.    Defendant engaged in an illegal policy of not paying Plaintiff premium

wages for all hours worked beyond 40 in a single work week.

      62.    Plaintiff was damaged as a result of Defendant’s failure to pay Plaintiff

premium wages for all hours worked beyond 40 in a single workweek.

      63.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to payment of the unpaid premium wages, liquidated damages, attorney’s

fees, and costs.

      64.    Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff demand judgment against Defendant, including, but not

limited to, reimbursement of an amount equal to the unpaid wages, unpaid minimum

wages, unpaid overtime wages and liquidated damages, together with costs and

attorney’s fees pursuant to the FLSA, and such other further relief as this Court

deems just and proper.



                                          10
Case 8:21-cv-01672-VMC-SPF Document 1 Filed 07/12/21 Page 11 of 11 PageID 11




                     DATED this 12TH day of July, 2021.


                                          /S/ Kyle J. Lee
                                          Kyle J. Lee, Esq.
                                          FLBN: 105321
                                          LEE LAW, PLLC
                                          1971 West Lumsden Road, Suite 303
                                          Brandon, FL 33511
                                          Telephone: (813) 343‐2813
                                          Kyle@KyleLeeLaw.com




                                     11
